Citation Nr: 0722401	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO. 01-02 706A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Whether the appellant's character of discharge from service 
is a bar to Department of Veterans Affairs (VA) benefits, 
except health care.



ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel









INTRODUCTION

The appellant had service from September 1990 until October 
1998 and received an other than honorable discharge.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2000 administrative decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.

The Board previously considered this appeal in August 2004 
and May 2006 and remanded the claim for additional 
development. The RO/Appeals Management Center (AMC) completed 
all requested development, but continued the denial of 
benefits sought. As such, this matter is properly returned to 
the Board for appellate consideration. 


FINDINGS OF FACT

1. The appellant was discharged from active service in 
October 1998, under other than honorable conditions as a 
result of a Special Court-Martial.

2. With resolution of doubt in the appellant's favor, at the 
time he committed the offenses leading to trial by court-
martial between 1992 and 1993, and due to mental disease 
sustained by the appellant, the appellant exhibited a more or 
less prolonged deviation from his normal method of behavior; 
and departed from the accepted standards of the community to 
which by birth and education he belonged to so as to lack the 
adaptability to make further adjustment to the social customs 
of the community in which he resided.





CONCLUSION OF LAW

The appellant was insane at the time of the serious offenses 
leading to his discharge and his service was otherwise 
honest, faithful and meritorious; therefore he is not 
precluded from receipt of VA benefits. 38 U.S.C.A. §§ 101(2), 
5103, 5103A, 5107, 5303 (West 2002); 38 C.F.R. §§ 3.12, 
3.102, 3.159, 3.354 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking to establish basic eligibility for 
VA benefits, which has been denied on the basis of his 
receipt of a July 1994 bad conduct discharge from the U.S. 
Coast Guard. The appellant contends that at the time he 
committed the offenses leading to court-martial, he had 
schizophrenia, which rendered him insane within the meaning 
of VA's applicable statutes and regulations.

Having carefully considered the appellant's contentions in 
light of the evidence of record and the applicable law, the 
Board will grant the appeal. There are two sources of law 
that mandate this action: VA's definition of legal insanity 
(i.e., different and apart from any other such definition 
required to be used by the service department or other 
administrative and judicial bodies) and the now well-settled 
law as to the benefit-of-the-doubt doctrine, which mandates 
that where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the claimant 
shall prevail upon the issue." 38 U.S.C.A § 5107(b) (West 
2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown 
v. Brown, 5 Vet. App. 413, 421 (1993). 

The basic facts in this case are not in dispute. Service 
records reflect that the appellant had service from September 
1990 until October 1998. Service records reflect that the 
appellant pled guilty to several charges and specifications, 
all centered around several larcenies, in a special court 
martial in July 1994. The charges and specifications detail 
two specifications of attempting to steal merchandise in 
October 1992; 2 specifications of stealing merchandise, once 
in November 1992 and once in January 1993; 2 specifications 
of stealing credit cards in May 1993; and 2 specifications of 
stealing letters containing credit cards, once in June 1992 
and once in October 1992. The charges and specifications were 
multiplicious in their underlying act: i.e., several were 
based on the same set of facts, but were charged both as 
larcenies and as conduct prejudicial to good order and 
discipline or as discrediting to the service. 

Additional charges were dismissed with prejudice by the 
convening authority. The sentence was confinement for six 
months, a fine, reduction in pay grade and a discharge from 
the Coast Guard with a bad conduct discharge.

Under VA laws and regulations, if a former service member did 
not die in service, compensation is not payable unless the 
period of service on which the claim is based was terminated 
by a discharge or release under conditions other than 
dishonorable. 38 U.S.C.A. § 101(2); 38 C.F.R. §§ 3.1(d), 
3.12(a). In addition, benefits are not payable where a former 
service member was discharged or released by reason of the 
sentence of a general court martial. 38 U.S.C.A. § 5303(a); 
38 C.F.R. § 3.12(c)(2). 

A discharge or release because of one of the following 
offenses is considered to have been issued under dishonorable 
conditions: acceptance of undesirable discharge in lieu of 
trial by general court-martial; mutiny or spying; offense 
involving moral turpitude (this includes, generally, 
conviction of a felony); willful and persistent misconduct; 
and homosexual acts involving aggravating circumstances and 
other factors affecting the performance of duty. 38 C.F.R. 
§ 3.12(d). A discharge because of a minor offense will not, 
however, be considered willful and persistent misconduct if 
service was otherwise honest, faithful and meritorious. 
38 C.F.R. § 3.12(d)(4). A discharge or release from service 
under one of the conditions specified in 38 C.F.R. § 3.12 is 
a bar to the payment of benefits unless it is found that the 
person was insane at the time of committing the offense. 
38 C.F.R. § 3.12(b).

The evidence clearly demonstrates that the appellant was 
discharged from service with a bad conduct discharge as a 
result of a sentence of a special court-martial, obviously 
empowered to adjudge a bad-conduct discharge. While the 
appellant pointed out that he was not discharged as a result 
of a general court martial or to escape trial by a general 
court martial, the Board finds the appellant's other than 
honorable discharge was the result of willful  misconduct. 
See 38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(c)(2), 3.12 (d)(1), 
3.12(d)(4). The record unambiguously shows that the 
appellant's offenses occurred in a relatively short period of 
time and were the type of offenses that precluded the 
appellant from performing his military duties and that he was 
convicted of most of the offenses. Stringham v. Brown, 8 Vet. 
App. 445, 448 (1995)

As the appellant was discharged under conditions other than 
honorable, the only defense to the statutory bar to VA 
benefits is if it is established that at the time of the 
commission of the offense leading to his special court 
martial and discharge that he was insane. 38 U.S.C.A. 
§ 5303(b); 38 C.F.R. § 3.12(b). The burden is on the 
appellant to submit competent medical evidence that he was 
insane at the time of his offenses. Stringham v. Brown, 8 
Vet. App. 445, 449 (1995). 

However, the definition of "insanity" is specific for VA 
purposes. It is not that of typical common-law concepts, nor 
of that of the service department or the Department of 
Transportation's Board for Correction of Military Records - 
the authority reviewing the appellant's discharge from the 
U.S. Coast Guard for clemency purposes. 

According to 38 C.F.R. § 3.354(a), an insane person is one 
who, while not mentally defective or constitutionally 
psychopathic, except when a psychosis has been engrafted upon 
such basic condition, exhibits, due to disease, a more or 
less prolonged deviation from his normal method of behavior; 
or who interferes with the peace of society; or who has so 
departed (become antisocial) from the accepted standards of 
the community to which by birth and education he belongs as 
to lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.



The regulation further provides that when the question is 
whether an individual was insane at the time of an offense 
leading to his court- martial or discharge, the rating agency 
will base its decision on all the evidence procurable 
relating to the period involved, and apply the definition of 
paragraph (a). 38 C.F.R. § 3.354(b). 

Most critically to the Board's present determination, it has 
been held that the insanity need only exist at the time of 
the commission of the offense leading to the person's 
discharge, and that there is no requirement of a causal 
connection between the insanity and the misconduct. Struck v. 
Brown, 9 Vet. App. 145 (1996).

In May 1997, the VA General Counsel discussed the intended 
parameters of the types of behavior which were defined as 
insanity in 38 C.F.R. § 3.354(a). It was indicated that 
behavior involving a minor episode or episodes of disorderly 
conduct or eccentricity did not fall within the definition of 
insanity in that regulation. It was further indicated that a 
determination of the extent to which an individual's behavior 
must deviate from his normal method of behavior could best be 
resolved by adjudicative personnel on a case-by-case basis in 
light of the authorities defining the scope of the term 
insanity. 

However, it was stated that the phrase "interferes with the 
peace of society" in the regulation referred to behavior 
which disrupted the legal order of society. It was stated 
that the term "become antisocial" in the regulation referred 
to the development of behavior that was hostile or harmful to 
others in a manner which deviated sharply from the social 
norm and which was not attributable to a personality 
disorder. The reference in the regulation to "accepted 
standards of the community to which by birth and education" 
an individual belonged required consideration of an 
individual's ethnic and cultural background and level of 
education. The reference to "social customs of the community" 
in which an individual resided required assessment of an 
individual's conduct with regard to the contemporary values 
and customs of the community at large. The opinion also held 
that behavior which is generally attributable to a substance- 
abuse disorder does not exemplify the severe deviation from 
the social norm or the gross nature of conduct which is 
generally considered to fall within the scope of the term 
insanity and therefore does not constitute insane behavior. 
See VAOPGCPREC 20-97 (May 22, 1997).

The evidence for consideration consists of VA medical 
records, private medical records, the reports of VA 
examinations and lay statements. After reviewing the evidence 
of record, the Board is of the opinion that the evidence is 
at an approximate balance for a finding of insanity under the 
law applicable to VA, and therefore the claim will be 
allowed.

A June 1993 summary from an Army physician indicated the 
appellant had been admitted for feeling suicidal and 
"stressed out." He remained in the hospital for one  month. 
The appellant's course in the hospital reflected increased 
isolation, paranoia, agitation, confusion, inappropriate 
affect, delusions and feeling that everything was unreal. His 
job performance decreased and he was pending charges for 
credit card fraud and shoplifting. Without medication, the 
appellant was more confused, delusional and agitated. 
Instructions were to return to light duty office work, follow 
up at the hospital, and to be medically boarded out for 
schizophrenia. The diagnosis was schizophrenia evidenced by 
delusions, loosening association, and marked social 
isolation. 

The physician indicated the condition did not exist prior to 
service and stressors were severe and routine military duty 
seemed to have exacerbated the illness. Impairment from 
military duties was severe and impairment for social and 
occupational functioning was severe. The medical evaluation 
board found the appellant was unfit for further military duty 
and referral to a physical evaluation board was recommended.

The appellant underwent an initial medical board in July 
1993. The appellant was evaluated on an inpatient basis at an 
Army Medical Center with the diagnoses of schizophrenia and 
possible thyroid nodule. A review of health records, systems 
and social and family histories revealed the appellant was 
well until August 1992 when he experienced increased social 
isolation and withdrawal, inappropriate affect and increased 
paranoia. The medical board found the diagnosis of 
schizophrenia was correct and the appellant was unfit for 
military duties, particularly isolated or sea duty. The 
prognosis was poor. Continued treatment with medication and 
outpatient psychiatric supervision was recommended. There was 
no reference to malingering.

A January 1994 Army medical statement indicated the appellant 
had previously been referred for psychiatric evaluation in 
May 1993. At that time, he was admitted and remained in the 
inpatient unit pending a medical separation. The appellant's 
wife explained the appellant had become more socially 
isolated, demonstrated inappropriate affect, and expressed a 
belief he worked for a secret organization and was in danger 
from the people he worked with. His functioning deteriorated 
and he was unable to perform regular duties. He was irritable 
and aggressive. The appellant also demonstrated an inability 
to concentrate and insomnia. He manifested classic symptoms 
of schizophrenia paranoid type. 

The Army psychiatrist indicated a sanity board was held in 
October 1993 and concluded that the appellant was able to 
appreciate the nature and quality of wrongfulness of his 
conduct at the time of some of the alleged offenses. 
Additionally, because of the control of schizophrenia with 
medication, the appellant was capable of understanding the 
nature of the proceedings and would be able to conduct and 
cooperate intelligently in his defense. He continued to have 
delusions and amnesia for much of the time he was involved in 
the criminal activity. Although he was stabilized, he had an 
extremely poor long-term prognosis. The physician indicated 
the appellant was unfit to return to active duty and was 
permanently disabled secondary to schizophrenia, chronic 
paranoid type. The condition presented after his enlistment 
and was brought about by stress of the environment he was 
subjected to as an enlisted member. There was no evidence of 
a personality disorder. 

An April 1994 narrative summary from the Naval Medical Center 
indicated the appellant served six-months incarceration for a 
larceny conviction. The summary noted the appellant's 
behavior became more isolative and paranoid in 1992. The 
appellant declared he had received a message from the Central 
Intelligence Agency (CIA) and believed the CIA conducted 
experiments on him. The appellant explained he became 
increasingly paranoid after the "CIA no longer needed me." 
The appellant began seeing, hearing and experiencing events 
no one else confirmed. He stole surveillance equipment and 
barricaded himself in his apartment and consequently faced a 
court martial for larceny. He was admitted to the Army 
Medical Center for suicidal ideation and psychotic symptoms. 
Upon evaluation during confinement, he was again diagnosed 
with schizophrenia, paranoid type. It was recommended the 
appellant return to full duty and finish his confinement in 
the brig. 

An April 1994 memorandum from an Army physician reflected the 
appellant was admitted to the psychiatric Inpatient Unit for 
330 days waiting to be medically separated. The physician 
noted the appellant had a special court martial trial 
upcoming. The appellant was observed as becoming more 
agitated and was "guarded." The appellant complained they 
were "coming to get him." While in the inpatient unit, the 
appellant became progressively disoriented and delusional and 
continued to manifest classic symptoms of schizophrenia, 
paranoid type. He retired to the hospital room and did not 
come out. He was unable to tolerate a stressful environment 
and the stressors of the upcoming trial caused the symptoms 
to worsen. The physician stated that the appellant would not 
be stabilized in time for him to possess sufficient mental 
capacity to understand the effects of his pleas to the 
charges he was accused of and a continuance of the trial was 
requested. The physician further opined the appellant would 
not be able to appreciate the wrongfulness of his conduct at 
the time the alleged offenses occurred. As noted above, the 
special court martial was held in July 1994 and the appellant 
was found guilty of eight specifications in 3 different 
charges. 

A December 1994 supplemental medical statement from an Army 
physician reiterated the appellant's increased stress and 
conflict. The physician explained the appellant was admitted 
to the hospital to control symptoms but continued to 
deteriorate until he was unable to function normally. 
Supervisors explained the appellant was progressively more 
distant at work and appeared "guarded." The appellant's 
productivity progressively worsened so that he could not 
accomplish tasks. Supervisors related the appellant told them 
he was part of a secret society and they were "out to get 
him." The appellant's wife explained the appellant was 
increasingly socially isolated, demonstrated inappropriate 
affect and expressed the belief he was part of a secret 
society. 
While the appellant was admitted he became progressively 
disoriented and manifested symptoms of schizophrenia, 
paranoid type. He responded well to medication and was 
discharged in June 1993 pending medal separation. He was 
unable to function with other military personnel even though 
he was placed on light duty. He was subsequently readmitted 
to the medical center. 

One of the attending physicians, Dr. S., stated that the 
appellant's job performance decreased. Dr. S. also reported 
the condition did not exist prior to military service and was 
brought about in the line of duty. Another attending 
physician, Dr. H., explained the appellant's condition was 
brought on after enlistment and was exacerbated by the stress 
of the environment he was subjected to as an enlisted member. 
Dr. H. explained the appellant had delusions and amnesia for 
much of the time he was alleged to be involved in criminal 
activity. The physician explained schizophrenia was a severe 
disturbance of the brain and the usual course of the 
condition was an increasing deterioration of a normally 
functioning human being. The onset was not usually a sudden 
change but a progressively worsening condition. He explained 
that was why it was virtually impossible to determine the 
exact date of onset but based upon all the evidence and 
interviews with the appellant's contacts it was very likely 
that the appellant was insane when he committed the offenses 
that led to his discharge from the Coast Guard. The physician 
concluded that the appellant's condition was very serious and 
his prognosis was poor. He was permanently disabled secondary 
to schizophrenia, chronic paranoid type.

A May 1996 letter from G.D., a fellow service member, 
explained that he occasionally worked with the appellant. He 
related the appellant became more distant at work and 
increasingly the tasks assigned to the appellant were not 
performed adequately. If asked, the appellant would not 
respond until pressed and became agitated. The appellant 
discussed missions and forces out to get him. Mr. D. stated 
the appellant did not interact with other shipmates because 
of his distance and anti-social nature. The supervisor was 
informed and responded the appellant "just does not act 
normal." The behavior continued until the appellant was 
admitted to the hospital.

A June 2004 letter from V.I., M.D. indicated the appellant 
had been under the physician's care since October 1998. The 
physician opined that the diagnosis of schizophrenia was 
correct and was brought about by stresses of enlistment. Dr. 
I indicated he spoke to past physicians and co-workers and 
concurred that the appellant was most likely "insane" 
during the incidents that led to his discharge. Because such 
an apparent common-law definition is more indicative of a 
whole lack of appreciation for the consequences of one's 
action, it appears that Dr. V.I.'s belief in such insanity 
would encompass that of VA's more liberal interpretation. 

A letter dated in November 2005 from the health services 
technician aboard the appellant's ship explained that the 
appellant came to him with feelings of "being overwhelmed 
and guarded." The technician noted he contacted the previous 
command and they indicated the appellant never fully 
completed the overseas physical that was required. The 
technician further explained he found out the appellant was 
seeing a private psychiatrist prior to being transferred to 
the ship. He recommended to the command that the appellant 
should seek a hardship discharge or be medically boarded out. 
He was told not to pursue this because the appellant was 
needed as the ship was undermanned and he was told to do 
whatever was necessary to keep the appellant functioning and 
qualified for duties on the ship. The technician indicated he 
was told by his shipmates that the appellant had odd behavior 
and did not act normal. The appellant was mostly isolated 
while on the ship and he ultimately sought help in the Army 
Medical Center. The technician explained he was not offered 
the opportunity to speak with the military sanity review 
board. The technician noted he was scheduled to testify at 
trial, but the appellant's attorney told him it was not 
necessary. 

A private physician, R.G., M.D., indicated in a December 2005 
statement that he treated the appellant since the appellant's 
discharge from service. After reviewing the medical 
information, speaking with former physicians and former 
shipmates, the physician reported it was clear the appellant 
had schizophrenia during his period aboard the United States 
Coast Guard Cutter Rush. Dr. G. reported that the appellant 
had this defect and sought medical treatment at his earlier 
assignment. The appellant's schizophrenia worsened as the 
time in the Coast Guard increased until he was unable to 
function normally. Dr. G. reported the appellant was clearly 
"insane" at the time of his involvement of the charges of 
which he was accused. 

Conducted VA mental disorders examinations do not 
substantially aid in this inquiry. First, a December 1998 VA 
examination concluded with the findings of impaired thought 
process and communications, fixed delusions, hallucinations, 
no suicidal or homicidal thoughts, no depression. A diagnosis 
of schizophrenic disorder was recorded. However, this 
examination report does not contain an opinion as to whether 
the appellant was insane at the time of the offenses leading 
to his discharge from service under VA's operative law. 

The appellant underwent a VA examination in July 2003. The 
appellant reported hearing voices and expressed he was 
unfairly treated. He appeared to become somewhat delusional 
throughout the interview. The examiner indicated the claims-
file and statements dated in December 1994 and July 2000 and 
a special court order in July 1994 were reviewed. However, he 
noted that the records had a "lack of information" 
concerning psychiatric treatment or assessment prior to June 
1992. 

While the examiner found that this lack of information 
hampered an informed opinion, based upon such evidence as was 
present, it was less likely than not that insanity existed at 
the times the offenses were committed. The Board finds this 
opinion, based upon the examiner's observation of a "a lack 
of information" to be of minimal probative value.

The Board reiterates:  it is not the Board's function to 
determine whether the appellant was not responsible for the 
behavior leading up to his court-martial under any legal 
definition, other than what is mandated by 38 C.F.R. 
§ 3.354(a). The central issue in this appeal is whether at 
the time he committed the offenses, the appellant exhibited 
due to schizophrenia, a more or less prolonged deviation from 
his normal method of behavior; or interfered with the peace 
of society; or was of such antisocial behavior so has to have 
departed from the accepted standards of the community to 
which by birth and education he belongs as to lack the 
adaptability to make further adjustment to the social customs 
of the community in which he resides. 38 C.F.R. § 3.354(a).
According the benefit of the doubt to the appellant, the 
Board finds that at the time he committed the offenses in 
question, the appellant had schizophrenia, which in turn led 
to insanity as defined in 38 C.F.R. § 3.354(a). 

That the appellant was under the influence of schizophrenia 
is evidenced first by the fact that the Board has noted no 
medical evidence or other suggestion of malingering at the 
time he was identified as a suspect in the larcenies in 
question. Clearly, such an inquiry would have been undertaken 
by military prosecutorial authorities. Such a finding is also 
supported by law providing that schizophrenia is a chronic 
disease, which is presumed to have its onset in military 
service if diagnosed within one year of service.  38 U.S.C.A. 
§§ 1110, 1112 (2006); 38 C.F.R. §§ 3.307, 3.309 (2006).  
Stated alternatively, the law already recognizes what medical 
authorities have noted in this matter: that schizophrenia may 
begin within one year prior to the time it is manifest or 
diagnosed.  

To the extent that various physicians have opined in support 
of such a finding, these opinions are apparently based on the 
more stringent and prevailing view of insanity found in the 
general criminal law. To this extent, these opinions are 
supportive of the more liberal definition of insanity as 
found in VA regulation. 

While there are opinions that the appellant was mentally 
sound during the commission of some or all of the offenses 
leading to his discharge, there is also new evidence 
suggesting the sanity board did not have pertinent evidence 
before it, and the Board must consider all evidence of 
record. 

Evidence supporting a finding of insanity includes statements 
in June 1993, April 1994 and December 1994 by Army 
physicians, the May 1996 statement of a fellow service 
member, letters from private treating physicians dated in 
June 2004 and February 2005 and the November 2005 statement 
of the ship technician. 

Significantly, the service medical records suggest some of 
the offenses were directly related to the appellant's 
increasing paranoia. Similarly, lay statements described the 
appellant's increasingly antisocial behavior that deviated 
from social norms. The Army physician statements and 
descriptions of the appellant during service would satisfy 
the definition of insanity. 

Under the law, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
appellant shall prevail upon the issue. Ashley v. Brown, 6 
Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. 
App. 204, 206-207 (1994). Therefore, the benefit of the doubt 
will be granted as the law requires and the Board finds the 
appellant was insane as defined by VA regulation, at the 
commission of the above-noted offenses. Thus, given these 
findings, the Board concludes that the appellant is not 
precluded from VA benefits by virtue of the character of the 
other than honorable discharge. 


ORDER

The appellant's discharge from service between September 1990 
until October 1998 is not a bar to VA benefits, and the 
appeal is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


